DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,675,608 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of USPN 10,675,608 B2 discloses all of the limitations of the present claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the term “low speed” is a relative term which renders the claim indefinite. The term “low speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, it is unclear how this limitation is limiting claim 1, upon which it depends.
Regarding claims 14 and 15, it is unclear if these steps are the same steps already claimed in claim 1 (“depositing” and “spinning”), or whether they are additional steps. If they are the same steps, it is unclear how claims 13 and 14 are further limiting claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong USPA 2015/0246318, in view of Dinca USPA 2014/0326007, in further view of Yonaha USPN 6,251,487, and in further view of Shekhah “Layer-by-Layer Method for the Synthesis and Growth of Surface Mounted Metal-Organic Frameworks (SURMOFs).
Regarding claims 1, 2 and 13-15, Jeong discloses a method of depositing a MOF, comprising: depositing a metal solution onto a substrate by any suitable method (paragraph 18); depositing an organic ligand solution onto the substrate by any suitable method (paragraph 18), whereby the metal solution reacts with the organic ligand solution to form a MOF layer (paragraph 18). 
Jeong broadly teaches contacting the substrate with the metal solution and ligand solution by “any suitable method,” including “without limitation” spraying, bath, drop “(i.e., dropping the first solution on the support)”, slip coating, “and the like” (0018). While Jeong teaches dropping the solution onto a substrate, the reference lacks a specific teaching of spinning the substrate to spread the coating material across the substrate surface. It is well known in the coating art that spinning is a well-known method for spreading a dropped solution across the entire substrate surface. Dinca is similarly directed to a method of depositing a MOF layer on a substrate. Dinca teaches that its MOF solution may be applied by a number of equivalent conventional liquid processes including spray coating, spin coating, or dip coating/immersion (0043), most of which overlap the methods taught by Jeong. It would have been obvious to one having ordinary skill in the art to have substituted spin coating (dropping a solution followed by spinning the substrate to spread the solution across the entire substrate surface) as the means of applying the liquid metal and ligand solutions in the process of Jeong with the expectation of successful results since Jeong and Dinca teach similar methods for depositing the liquid solutions, because Dinca teaches the equivalence of spraying or submersion/immersion with spin coating as means for successfully applying a MOF solution to a substrate, and because Jeong broadly teaches use of “any suitable method” and that the method used is not limited to the exemplary methods listed. It is further noted that the broad “comprising” claim language reads on supplying more than just a single drop of solution onto the substrate.
With respect to the limitation that the substrate is spun at a speed of 500-6000 rpm to spread each of the metal solution and organic ligand solution on the substrate surface, it is noted that such a limitation is a well-known and conventional process step used in spin coating processes. Yonaha is cited for its teaching of a conventional spin coating process in its Background section (col. 1-2). Yonaha teaches that the coating material to be applied is supplied to the substrate while the substrate rotates at a low speed, and after supply is complete, the substrate is rotated at a higher speed of 5000rpm for example to spread the solution on the substrate surface by centrifugal force (col. 2, lines 40-50). It would have been obvious for one having ordinary skill in the art to have performed a conventional spin coating process recipe, as taught by Yonaha, including supply of the coating material at a low speed followed by spinning at a high speed of 5000 rpm in order to centrifugally spread the coating material on the substrate surface in a spin coating process of Jeong taken in view of Dinca.
Jeong teaches that the support may be any material or any shape that is suitable for membrane-based separations ([0025]), however Jeong lacks the specific teaching of a pre-patterned substrate that is functionalized with self-assembled monolayers, via laterally patterned micro-contact printing. Shekhah is similarly directed to a method for applying metal and ligand solutions to a substrate sequentially. Shekhah teaches use of a substrate that is functionalized (patterned) with self-assembled monolayers (3. Experimental section) for applications like membranes. It would have been obvious for one having ordinary skill in the art to have substituted a SAM-functionalized substrate in the process of Jeong since Jeong teaches use of any known substrate that is useful for membranes, and since Shekhah teaches the conventionality of SAM-functionalized  substrate as substrates for membranes and for the growth of MOF layers.
Regarding claims 4 and 20, Shekhah discloses that the MOF layer is represented by the formula M.sub.2(CH.sub.3COO).sub.4.H.sub.2O, which is a COOH-terminated SAM, wherein M is copper or zinc (3. Experimental). It would have been obvious to one having ordinary skill in the art to use M.sub.2(CH.sub.3COO).sub.4.H.sub.2O, wherein M is copper or zinc, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 6, Jeong discloses that the substrate comprises alumina (examples 1 and 3).
Regarding claim 7, Jeong does not explicitly disclose that the substrate comprises gold. However, gold is a well-known substrate for such a purpose (see Jeong 3. Experimental section). It would have been obvious to one having ordinary skill in the art to use a gold substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claims 9-12 Shekhah discloses that the metal solution comprises divalent copper cation (see section 2.1) or dabco (see section 2.2). It would have been obvious to one having ordinary skill in the art to use a divalent copper cation or dabco, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claims 16 and 17, Jeong discloses the step of washing the substrate (paragraph 52). This would necessarily wash unadhered metal solution and unreacted organic ligand from the substrate. 
Regarding claims 18 and 19, Jeong discloses that the at least one of the metal solution and the organic ligand solution comprises ethanol or methanol (paragraph 22).

Allowable Subject Matter
Claims 3, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Furthermore, the double patenting rejections would need to be overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious the methods of claims 3, 5 and 9, where the SAM is laterally patterned via micro-contact printing, wherein the COOH-terminated SAM is 16-mercaptohexadecanioic acid (MHDA), or wherein the substrate is a quartz crystal microbalance substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776